SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 July 12, 2012 Date of Report (Date of earliest event reported) Hotel Outsource Management International, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware 13-4167393 (State or Other Jurisdiction of Commission File (I.R.S. Employer Incorporation or Organization) Number Identification No.) 80 Wall Street, Suite 815, New York, New York (Address of Principal Executive Offices) (Zip Code) 212-344-1600 Registrant’s telephone number, including area code (Former Name or former Address, if Changed Since Last Report) Item 1.01- Entry into a Material Definitive Agreement On July 12, 2012, Hotel Outsource Management International, Inc. (“HOMI”) entered into a new loan agreement with Daniel Cohen, who is a shareholder and director of HOMI, as well as its President. Pursuant to such loan agreement, Mr. Cohen agreed to loan to HOMI the sum of $50,000, bearing 8% annual interest.The loan is for a period of four years, including two years’ grace on the principal. Pursuant to the loan agreement, HOMI stated its intention to perform a rights offering. In the event of such rights offering, HOMI will have the right to repay all or part of the loan by issuing shares of HOMI’s common stock to Mr. Cohen at the same price per share as in the rights offering. On July 12, 2012, HOMI entered into a new loan agreement with Tomwood Limited, which recently became the majority shareholder in HOMI, when it converted an earlier loan into shares of HOMI’s common stock, as previously reported by HOMI. Pursuant to such loan agreement, Tomwood agreed to loan to HOMI the sum of $250,000, bearing 8% annual interest.The loan is for a period of four years, including two years’ grace on the principal. Pursuant to the loan agreement, HOMI stated its intention to perform a rights offering. In the event of such rights offering, HOMI will have the right to repay all or part of the loan by issuing shares of HOMI’s common stock to Tomwood at the same price per share as in the rights offering. Item 9.01 – Financial Statements and Exhibits (d) Exhibits Exhibit No. Loan Agreement by and between HOMI and Daniel Cohen. dated July 12, 2012 Loan Agreement by and between HOMI and Tomwood Ltd. dated July 12, 2012 2 Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereto duly authorized. July 16, 2012 Hotel Outsource Management International, Inc. By: /s/ Jacob Ronnel Name: Jacob Ronnel Title: Chief Executive Officer 3
